11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Lozoya Construction, Inc.,                    * From the 441st District Court
                                                of Midland County,
                                               Trial Court No. CV55629.


Vs. No. 11-19-00287-CV                        * March 26, 2020

H&E Equipment Services, Inc.,                 * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court insofar as it awarded
attorney’s fees of $9,360 to H&E Equipment Services, Inc., and we remand
the cause to the trial court for a redetermination of the amount of attorney’s
fees that H&E is entitled to receive. In all other respects, the judgment of the
trial court is affirmed. The costs incurred by reason of this appeal are taxed
against Lozoya Construction, Inc.